DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hee Jin Kwak, Esq on 1/7/2022.
The application has been amended as follows:

1.  (Currently Amended) A system for segmenting a normal organ and/or tumor structure based on artificial intelligence for radiation treatment planning, the system comprising: 
5a data collection unit configured to 
collect a radiotherapy structure (RT-structure) file comprising a computerized tomography (CT) image of a patient and contour information of an area of interest for radiation treatment; 
a pre-processing unit configured to 
extract the contour information from the RT- structure file and generate a binary image based on the extracted contour information; 
; 
10a data inference unit configured to generate a segmentation map for a plurality of CT images using the trained model when the CT images are input through the data collection unit; and 
a data conversion unit configured to convert the segmentation map, generated by the data inference unit, into an RT-structure file and transmit the converted RT-structure 15file to a radiation treatment planning system.

	5. (Cancelled)

6. (Currently Amended) The system of claim 1, wherein the data inference unit is configured to:
estimate the area of interest for the plurality of CT images at intervals of N (N is a natural number) data using the trained model; and 
20perform interpolation for an estimation of an approximate value on the remaining CT images for which an area of interest has not been estimated.

	7. (Currently Amended) The system of claim 1, wherein the data inference unit is configured to perform corrections on a misjudgment for an area of interest configuring the 20Attorney Docket No. 1433-38 segmentation map, a size of the area of interest or a contour line of the area of 

9. (Currently Amended) A method of segmenting a normal organ and/or tumor structure based on artificial intelligence for radiation treatment planning, the method comprising: 
collecting, by a data collection unit, a radiotherapy structure (RT-structure) file comprising a computerized tomography (CT) image of a patient and contour information 15of an area of interest for radiation treatment; extracting, by a pre-processing unit, the contour information from the RT- structure file and generating a binary image based on the extracted contour information; 
learning, by a model training unit, parameters for generating a segmentation map for a given CT image using a deep learning algorithm, based on the binary image; 
20generating, by the model training unit, a trained model based on the learnt parameter;
15generating, by a data inference unit, a segmentation map for a plurality of CT images using the trained model when the CT images are input through the data collection unit; and 
converting, by a data conversion unit, the segmentation map, generated by the data inference unit, into an RT-structure file and transmitting the converted RT-structure 20file to a radiation treatment planning system.
	
12. (Cancelled)


removing an area of interest having a given size or less of an area, determined to 22Attorney Docket No. 1433-38 be the area of interest although the area is not the area of interest, from the segmentation map; 
smoothing a contour line of the segmentation map; and comparing sizes of segmentation maps of adjacent CT images and performing 5interpolation based on a result of the comparison.

14. (Currently Amended) A Non-Transitory computer-readable recording medium in which a program for implementing the method of claim 9 has been written. 


Examiner’s Statement of Reason for Allowance
Claims 1-4, 6-11, and 13-14 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record teaches after operation 250 obtains scan data (e.g., scan images 16) generated by imager 8, operation 252 may be performed to segment the femur data of the scan data. During this operation, the femur may be located and spline curves 270 may be generated to outline the femur shape or contour lines in the scan slices; once a polyline curve has been generated, operation 472 may compute a polyline parameterization, L.sub.i, as a function of the polyline's length. FIG. 24 depicts a .  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on (571)272-7778778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIN JIA/
Primary Examiner, Art Unit 2649